Citation Nr: 0637521	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-44 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for fatigue, to include 
as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as secondary 
to diabetes mellitus.

5.  Entitlement to service connection for a joint disability.

6.  Entitlement to service connection for nerve damage.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  Diabetes mellitus did not have its onset during active 
service or result from disease or injury in service.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from chronic fatigue.

4.  There is no competent evidence of record showing that the 
veteran currently suffers from hypertension.

5.  There is no competent evidence of record showing that the 
veteran currently suffers from peripheral neuropathy.

6.  A joint disability did not have its onset during active 
service or result from disease or injury in service.

7.  There is no competent evidence of record showing that the 
veteran currently suffers from nerve damage.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Chronic fatigue was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Hypertension was not incurred in service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Peripheral neuropathy was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

5.  Joint disability was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

6.  Nerve damage was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2004.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran currently suffers from fatigue, 
hypertension, peripheral neuropathy, or nerve damage.  For 
the claim involving the veteran's diabetes mellitus and a 
joint disability, the evidentiary record does not show that 
it is associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  See 38 C.F.R. § 3.159(c)(4)(C); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claims on the 
merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes mellitus 
and hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A.  Diabetes mellitus

Private treatment records show the veteran currently suffers 
from adult onset diabetes mellitus, but the evidentiary 
record does not show that his diabetes is related to service.

The veteran does not contend and the medical evidence from 
service does not show that his diabetes mellitus had its 
onset in service.  The service medical records document no 
complaints or treatment for any endocrinological problems, 
and service separation examination in May 1968 revealed 
clinical evaluation of all systems except upper extremities 
as normal.  The report of medical history provided by the 
veteran at the time of his separation examination disclosed 
no history of or current diabetes.  

The post-service evidence shows that the veteran's diabetes 
began many years after service.  The veteran received private 
medical treatment from Drs. F. J. Simmons and E. R. Johnson.  
Treatment records from September 1991 showed the veteran had 
blood tests which showed that his glucose level was out of 
range.  In November 1992, he was diagnosed as having diabetes 
mellitus.  There are no post-service medical records dated 
prior to 1991 showing the onset of diabetes.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
diabetes mellitus to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

Furthermore, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus within one year following 
his separation from service.  This disability was not 
diagnosed until 1992.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his diabetes is the result of 
herbicide exposure during his service in the Republic of 
Vietnam.  For veterans who served in Vietnam between January 
9, 1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a 
presumption of service connection for certain listed diseases 
that become manifest to a compensable degree during a 
claimant's lifetime or within the time limits established in 
law for specific diseases.  Service connection on a 
presumptive Agent Orange basis is available for Type II 
diabetes mellitus under current law.  38 U.S.C.A. § 
1116(a)(2)(H); 38 C.F.R. § 3.309(e).

In this case, however, there is no evidence showing that the 
veteran served in the Republic of Vietnam.  In correspondence 
of record received by the RO in April 2005, the veteran 
claimed that while serving in Thailand he was sent to the 
Republic of Vietnam on several occasions and that his service 
records reflect that.  Service records that he submitted show 
that he served in Thailand, but do not show service in 
Vietnam.  The RO made several requests for verification of 
service in Vietnam to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC responded in June 
2004 and April 2005 that there was no evidence in the 
veteran's record to substantiate any service in the Republic 
of Vietnam.  As the veteran does not have requisite service 
in the Republic of Vietnam, the presumptive regulations for 
herbicide exposure are not for application.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.

B.  Fatigue

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for fatigue.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records do not show any treatment for fatigue 
during service.  Post-service private treatment records show 
that the veteran was treated for syncope or near syncope 
symptoms in August 2000; however, there was no diagnosis of 
any disability related to fatigue and the symptoms were 
attributed to an isolated episode of heat exhaustion.  There 
is no diagnosis of record of fatigue or any disability 
related to fatigue.  

In the absence of any competent evidence of a current 
disability related to fatigue, the Board must conclude the 
veteran does not currently suffer from a chronic disability.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fatigue.  In so concluding, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).

To the extent that the veteran is claiming that he has 
fatigue as a result of diabetes mellitus on a secondary 
basis, the appeal must be terminated or denied as a matter of 
law because service connection has not been established for 
diabetes mellitus.  See 38 C.F.R. § 3.310(a); Sabonis v. 
Brown, 6 Vet. App. 426, 430  (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law).

C.  Hypertension

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records do not show any treatment for 
hypertension during service.  Although post-service private 
treatment records show that the veteran's highest recorded 
blood pressure was 150/90 in October 2001, there is no 
competent medical evidence of record showing that the veteran 
has been diagnosed as having hypertension.  See also 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2006).

In the absence of any competent evidence of a current 
diagnosis of hypertension, the Board must conclude the 
veteran does not currently suffer from this disability.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  In so concluding, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).

To the extent that the veteran is claiming that he has 
hypertension as a result of diabetes mellitus on a secondary 
basis, the appeal must be denied as a matter of law because 
service connection has not been established for diabetes 
mellitus.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

C.  Peripheral neuropathy

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for peripheral 
neuropathy.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records do not show any treatment for 
peripheral neuropathy during service.  In addition, post-
service treatment records do not contain a diagnosis of 
peripheral neuropathy.  Although in June 2001 the veteran 
complained of feeling weakness and pain in his legs, he was 
diagnosed as having hyperlipidemia, not peripheral 
neuropathy.  In fact, the record does not contain any post-
service medical treatment records showing any treatments or 
findings of peripheral neuropathy.

In the absence of any competent evidence of a current 
diagnosis of peripheral neuropathy, the Board must conclude 
the veteran does not currently suffer from this disability.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy.  In so 
concluding, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b).

To the extent that the veteran is claiming that he has 
peripheral neuropathy as a result of diabetes mellitus on a 
secondary basis, the appeal must be denied as a matter of law 
because service connection has not been established for 
diabetes mellitus.  See 38 C.F.R. § 3.310(a); Sabonis v. 
Brown, 6 Vet. App. 426, 430  (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law).

D.  Joint disability

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
joint disability.  The service medical records are negative 
for any complaints or findings of a joint disability, and the 
May 1968 separation examination did not report any 
abnormalities with the veteran's joints.

The Board notes that the veteran has already been service 
connected for status post fracture, left elbow, with internal 
fixation and degenerative arthritis.  Therefore, the 
veteran's left elbow is not at issue at this time.

There is no competent medical evidence of record showing that 
the veteran's joint disability had its onset during active 
service or is related to any in-service disease or injury.  
Post-service private treatment records show that the veteran 
was diagnosed as having tennis elbow and tendonitis of the 
left knee in November 1991.  In June 2001, the veteran was 
treated for knee pain and was diagnosed as having 
hyperlipidemia.  He underwent a left knee arthroscopy in 
October 2001.  In August 2002, he was treated for swelling of 
his legs, hands and feet.  Although the veteran has been 
diagnosed, in relevant part, as having tennis elbow and 
tendonitis of the left knee, there is no competent evidence 
of record showing that these disabilities are related to 
service.  

The only evidence of record relating any joint disability to 
service is the veteran's own statements.  Neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the any current joint disability to service, 
and the medical evidence of record does not otherwise 
demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for joint disability.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

E.  Nerve damage

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for nerve damage.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records do not show any treatment for nerve 
damage during service.  In addition, post-service treatment 
records do not contain a diagnosis of nerve damage.  In fact, 
the record does not contain any post-service medical 
treatment records showing any complaints, treatments or 
findings of nerve damage.

In the absence of any competent evidence of a current 
diagnosis of nerve damage, the Board must conclude the 
veteran does not currently suffer from this disability.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for nerve damage.  In so concluding, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for fatigue, to include as secondary to 
diabetes mellitus, is denied.  

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of both lower 
extremities, to include as secondary to diabetes mellitus, is 
denied.

Service connection for a joint disability is denied.

Service connection for nerve damage is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


